Walton, J.
This is a suit in equity by an adminstrator, de bonis non cum testamento annexo, to obtain possession of money deposited in a savings bank. He claims that the money belongs to the estate which he represents.
The testator’s widow was his executrix. ' By the terms of the will she was given a life-estate in most of his property. She was given the power to use so much of the principal as in her judgment her needs and her comfort required. But the will declared that whatever remained at her decease should go to the Baptist Home Mission Society. The widow died, leaving in the Kennebunk Savings Bank $1800, and some accrued dividends. The money was deposited in her name, but it undoubtedly belonged to her husband’s estate. The evidence shows that it had been collected from a debtor of her husband, and immediately deposited in the bank without having been commingled with her money. The right to the possession of this money furnishes the subject matter of this suit. The plaintiff claims that it belongs to the estate which he represents, and the defendant claims that it belongs to the estate which he represents. The plaintiff has possession of the bank book ; but, as the money is deposited in the name of the-testator’s widow, he cannot obtain it without an order from the widow’s administrator ; and the prayer of the bill is that the latter may be required to give such an order. We think the plaintiff is entitled to the order prayed for.
It is settled law in this State that, under wills similar to the one now before us, the widow takes only a life estate, and that whatever remains of the estate at her decease, goes to the beneficiaries named in the will; and that a bill in equity may be maintained by the administrator de bonis non cum testamento annexo, to obtain possession of the remainder. Hall v. Otis, *28571 Maine, 326 ; Stuart v. Walker, 72 Maine, 145 : Copeland v. Barron, 72 Maine, 206 ; Whittemore v. Russell, 80 Maine, 297. Decree as prayed for. No costs.